Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd US 6,035,585 (hereinafter ‘Boyd’).
	In regard to claims 1 and 9, Boyd teaches a jail complex (functional limitation per MPEP 2114) comprising, at least one pair of modular cells (12/28) adapted to be interconnected in side-by-side relation (see fig. 2A) where each of said cells comprises front (18) and rear (20) walls, a single side wall (16/30) and a ceiling (66) in order that when the cells are interconnected to form a pair the single side wall of the left one of the pair of cells becomes the opposing side wall of the adjacent right cell of the pair (see figs. 2A and 2B), 
	an end wall (14) adapted for connection to the left cell in the pair of cells as the side opposing the single side wall. 
	In regard to claim 2, Boyd teaches the claimed invention wherein the front wall of each modular cell includes a door (see col. 5, ln. 17).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lack, Jr. US 8,833,002 B2 (hereinafter ‘Lack’), or, in the alternative, under 35 U.S.C. 103 as obvious over Lack in view of Boyd.
	In regard to claims 1 and 9, Lack teaches a jail complex (see Abstract) comprising, at least one pair of modular cells (shown in fig. 1) adapted to be interconnected in side-by-side relation (they are connected side-by-side) where each of said cells comprises front (4/5) and rear (opposite walls 4/5) walls, a single side wall (per broadest reasonable interpretation, each cell has a single side wall as shown in the annotated figure below) and a ceiling (col. 3, ln. 29) in order that when the cells are interconnected to form a pair, the single side wall of the left one of the pair of cells becomes the opposing side wall of the adjacent right cell of the pair (see fig. 1), 
	an end wall (see annotated fig. below) adapted for connection to the left cell in the pair of cells as the side opposing the single side wall. 
Alternatively, 
If applicant disagrees with the examiner’s broadest reasonable interpretation of Lack: Boyd teaches a pair of modular cells (12/28) connected in side-by-side relation (see fig. 2A) 
It would have been obvious to one of ordinary skill in the art to implement Boyd’s design into the cells of Lack by provided two single wall cells connected as taught by Boyd so as to provide for an assembly that requires less time and cost to modify and/or relocate and maintain. 

    PNG
    media_image1.png
    503
    721
    media_image1.png
    Greyscale










	In regard to claim 2, the combination of Lack/Boyd teaches the claimed invention wherein the front wall of each modular cell includes a door (Lack 8, fig. 18).
	In regard to claims 3 and 10, the combination of Lack/Boyd teaches the claimed invention wherein the left one of the cells includes a first fixture carrying chase wall (Lack 2) 
	In regard to claim 4, the combination of Lack/Boyd teaches the claimed invention wherein the right one of the cells includes a second fixture carrying chase wall (Lack 3) having a back and first and second longitudinal sides where the first side is angularly connected to the front wall at the same angle as the first fixture carrying chase wall is connected to the front wall of the left cell (seen in Lack fig. 18).
	In regard to claim 5, the combination of Lack/Boyd teaches the claimed invention further including openings in the front walls of the cells to access the back sides of the first and second chase walls (see opening in portion 6 of Lack’s front wall).
In regard to claim 6, the combination of Lack/Boyd teaches the claimed invention wherein the fixtures include a sink and a toilet. Note that the fixtures are not being positively claimed, nevertheless, Lack teaches fixtures such as a toilet can be attached to the case wall (see Lack col. 3, ln. 40). It would have been obvious to also include a sink as it is common to include a sink next to a toilet in jail cell facilities so as to provide a complete washing station.
	In regard to claim 7, the combination of Lack/Boyd does not explicitly teach the front, rear, side and ceiling of each cell comprise spaced apart mutually parallel steel studs that mount interior and exterior surfaces of steel plate.
	Lack however teaches the front walls being made of steel panels. It would have been obvious to one of ordinary skill in the art to provide all the walls of the cells as steel wall panels because doing so will provide for better quality control, allows for assembly line, fast track 
	In regard to claims 8 and 11, the combination of Lack/Boyd teaches the claimed invention wherein the complex includes a plurality of interconnected pairs of modular cells.  Note that Lack teaches an installation of a “secure jail, prison” thus one of ordinary skill in the art would readily conclude that a jail or prison facility includes more than two cells. Thus it would have been obvious to provide a plurality of interconnected pairs so as to accommodate the growing population of people behind bars as recited by Lack in col. 1, ln. 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PAOLA AGUDELO/Primary Examiner, Art Unit 3633